Citation Nr: 0031360	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-11 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for disability of the left 
elbow.

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

The issues of entitlement to service connection for a low 
back disability and for entitlement to a rating in excess of 
10 percent for disability of the left hip are the subject of 
a separate reconsideration decision by the Board.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

In a rating in August 1994, the regional office (RO) denied 
service connection for a disability of the left elbow and for 
a low back disability.  In the same rating decision, the RO 
granted service connection for residuals of a fracture of the 
left hip, and assigned a 10 percent rating for this 
disability.  The veteran appealed.

In March 1997, the Board of Veterans' Appeals (the Board) 
denied the veteran's appeals for service connection for a low 
back disability and for a rating in excess of 10 percent for 
the disability of the left hip.  In June 1997, a motion for 
reconsideration of this decision was filed at the Board.  
This motion was granted, thus vacating the decisions reached 
in March 1997.

In October 1997, the Board reconsideration panel remanded the 
case to obtain additional information.  The Board noted that 
there had been a timely notice of disagreement following an 
August 1994 rating decision denying service connection for 
disability of the left elbow, and referred this issue to the 
RO for appropriate action.

Thereafter, the RO sent the veteran a statement of the case 
relating to the issue of service connection for disability of 
the left elbow.  The veteran timely perfected an appeal on 
this issue.  The issue of entitlement to service connection 
for disability of the left elbow is not part of the separate 
reconsideration decision by the Board since it was not fully 
developed as an appellate issue at the time of the Board 
decision in March 1997.

In October 1998, the RO resolved a claim which had been 
raised in the interim by granting service connection for 
PTSD, and evaluating the disability as 30 percent disabling, 
effective from September 5, 1997, the date of receipt of that 
claim.  The veteran timely appealed the determination 
concerning the proper rating for this disability.  Because 
the initial adjudication of this claim was after the March 
1997 Board decision, the current appellate issue of 
entitlement to a rating in excess of 30 percent for PTSD is 
also not on reconsideration and is being considered in this 
initial decision.

Finally, in January 2000, the RO denied entitlement to a 
total rating based on individual unemployability.  In a 
letter in February 2000, the veteran indicated that he did 
not wish to pursue an appeal with regard to this decision and 
it is therefore not an appellate matter for consideration by 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims is of record, and the 
veteran has received notice as to all attempts to obtain 
evidence, complete his application, and substantiate his 
claim.

2.  A chronic disability of the left elbow was not present in 
service and was first demonstrated many years after discharge 
from service.

3.  A chronic disability of the left elbow has not been shown 
to be related to any incident or disability treated in 
service, and has not been shown to have been aggravated by 
any service-connected disability.

4.  The veteran's PTSD is manifested by depression, crying 
spells, and nightmares, but does not cause flattened affect, 
circumstantial or circumlocutory speech, panic attacks, 
difficulty in understanding complex commands, or impaired or 
short or long-term memory, judgment, or abstract thinking.  

5.  The manifestations of the veteran's PTSD have not 
resulted in social and industrial impairment to a degree 
which causes more than an occasional decrease in work 
efficiency or more than intermittent periods of inability to 
perform occupational tasks.  


CONCLUSIONS OF LAW

A chronic left elbow disability was not incurred in or 
aggravated by service, is not shown to be proximately due to 
or aggravated by a service-connected disability, and cannot 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000)

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 9411 
(2000).
-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he injured his left 
elbow in the same incident in service in which he incurred 
the fracture of the left hip.  He contends that he continued 
to have left elbow pain after his initial treatment in 
service, and that the pain has continued to the present.  He 
contends that the current disability of the left elbow was 
incurred in service.  Further, he maintains that his PTSD is 
manifested by memory loss and other symptoms which cause 
severe industrial and social impairment.

I.  Background

The service department has certified that, aside from a few 
records, the veteran's service medical records are missing 
and were apparently destroyed in a fire in 1973.  Attempts to 
obtain additional records have been unsuccessful.  Morning 
reports show that the veteran was injured in the line of duty 
on June 25, 1955, and was hospitalized until August 17, 1955.  
These records indicate that the veteran sustained a simple 
comminuted fracture of the inferior and superior ramus of the 
pubis on the left, and a contusion of the left elbow.  A 
report of medical examination in late September 1956 shows a 
normal clinical evaluation of the upper extremities.  In 
December 1956, the veteran signed a form stating that there 
had been no change in his physical condition since his last 
physical examination in September 1956, aside from backaches.

The RO advised the veteran of the difficulty obtaining 
service medical records, and of their attempts to procure 
additional service records.  The veteran indicated that he 
had attempted to obtain additional service medical records, 
and had been unsuccessful. 

In May 1988, the veteran submitted a claim for service 
connection for residuals of a fracture of the left hip, 
resulting from an accident in service.  

On a Department of Veterans Affairs (VA) examination in 
January 1990, the veteran reported that he had been "run 
over" by a heavy artillery piece in the service, injuring 
his low back, left hip, and left leg.  The diagnoses included 
residuals of pelvic fracture, and mild degenerative joint 
disease.

In March 1994, the veteran submitted a claim for service 
connection for disability of the left arm, claiming that this 
disability was incurred in the same accident that resulted in 
a fracture of the left hip.  

In a letter in 1994, Ira D. Potter, M.D., reported that the 
veteran had been "run over" by a heavy artillery piece 
during service, incurring a fracture of the left hip and 
injuring the left arm.  Prior letters from Dr. Potter that 
had mentioned the accident in service did not mention any 
disability of the left elbow.  

On a VA examination in June 1994, the veteran stated that he 
was accidentally injured when an artillery gun on wheels 
rolled over him and dragged him for approximately 30 feet.  
He stated that he was unconscious, and had incurred multiple 
fractures of the lumbar spine, pelvis, left hip, and left 
elbow.  His complaints included pain in the low back and left 
hip, and numbness of both legs. 

On physical examination, the veteran complained of loss of 
strength in the left arm.  There was full range of motion in 
the left elbow, without pain.  Muscular strength in the left 
arm was 5/5.  X-rays of the left elbow were normal.  The 
diagnoses included residuals of fractures of the pelvis, left 
hip, and left elbow, with degenerative joint disease of the 
left hip.

In a rating in August 1994, the RO granted service connection 
for residuals of fracture of the left hip, and assigned a 10 
percent rating for this disability, effective May 31, 1988.

Pursuant to the October 1997 Board remand, the RO requested 
and obtained workmen's compensation records and clinical 
records from private physicians who the veteran reported had 
treated him during the past few years, including Dr. Potter 
and Lowell D. Martin, M.D.  The veteran was advised that such 
evidence had been requested, and he was advised that he 
should submit the names of any other health care providers 
who had treated him.  The veteran did not provide further 
names. 

The medical records show treatment by private physicians for 
the period of the 1980's and early 1990's.  These records 
show that the veteran worked for 18 years beginning in 1971 
or 1972 in the coal mines, working 2/3 of the time 
underground.  He had a history of cardiovascular disease.  
There were no complaints, findings, diagnoses, or history of 
any injury related to the left elbow.  He stopped working in 
March 1989 when he failed a chest X-ray because of 
respiratory disease.

VA outpatient treatment reports in September and October 1997 
show that the veteran complained of crying spells and 
nightmares relating to an accident in service.  The veteran's 
mood was mildly sad and mildly restricted.  Speech was 
spontaneous and goal-directed.  There was no evidence of 
flight of ideas, ideas of reference, or tangentiality.  It 
was indicated that the severe injury in service created 
chronic pain and weakness.  The diagnoses were PTSD and 
depression.  A Global Assessment of Functioning (GAF) score 
of 65 was noted.  The veteran was treated with medication.  

In late 1997, the veteran reported that he was sleeping well 
and had decreased nightmares.  The diagnosis was mild PTSD.  
On a VA psychiatric examination in April 1998, the veteran's 
medical history was reviewed.  It was noted that the veteran 
had received treatment in the recent past for PTSD and for 
depression.  He was taking medication for his symptoms.  The 
veteran stated that he had experienced some reduction in 
symptoms due to his recent treatment, but that there was 
still persistence of his depression and PTSD symptoms.  The 
veteran's everyday life had not been changed greatly.  He had 
no hobbies and few activities outside of his home.  He stated 
that depression limited his social activities, but he 
interacted well with his wife, children, and grandchildren. 

On mental status examination, there was some evidence of 
depression and limitation of activities.  The veteran 
complained of some forgetfulness, but loss of memory was not 
apparent on examination.  There was no evidence of 
inappropriate behavior or delusions.  He was capable of 
maintaining personal hygiene, and he was oriented in all 
spheres.  He denied obsessive or ritualistic behavior.  Rate 
and flow of speech was normal, as were cognitive functions.  
He denied panic attacks.  There was no evidence of impaired 
impulse control.  The veteran indicated that he awoke briefly 
during the night, that there had been improvement with 
medication.  The examiner expressed the opinion that the PTSD 
contributed to a rather inactive and restricted lifestyle.

VA outpatient treatment records for 1998 and 1999 show 
treatment for various disabilities unrelated to the present 
claims.  In 1999, the veteran reported that he had decreased 
his psychiatric medication on his won, with a corresponding 
increase in symptoms of nightmares and depression.  The 
medication was then adjusted, with return of his symptoms to 
better levels.  He did complain that the medication was 
causing him to sleep or be sleepy during the daytime.  In 
August 1999, a GAF score of 65 was noted. 
II. Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be nexus medical evidence connecting an 
inservice disease or injury and any current disability. 
Caluza v. Brown, 7 Vet.App. 498 (1995), Grottveit v. Brown, 5 
Vet.App. 91 (1993). 

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestations of 
joint pain or any symptoms in service will permit service 
connection, first shown as a clear-cut clinical entity at 
some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, the U. 
S. Court of Appeals for Veterans Claims (the Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995), has determined that if a 
service connected disability is aggravating a non-service 
connected disability, service connection is in order for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  

Initially, it should be noted that all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims is of record, and the veteran has received notice as 
to attempts to obtain evidence, complete his application, and 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Public Law 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103, 5107).  The RO advised 
the veteran of the difficulty obtaining service medical 
records, and of their attempts to procure additional service 
records.  The veteran indicated that he had attempted to 
obtain additional service medical records, and was 
unsuccessful.  It is reasonably certain that further attempts 
to obtain more records would be futile.  The veteran was 
advised that workmen's compensation records and clinical 
records from specified private physicians who the veteran 
reported had treated him had been requested and obtained, and 
he was advised that he should submit the names of any other 
health care providers who had treated him that might 
substantiate his claim.  The veteran did not provide further 
names. 

The Board has determined that possible additional service 
medical records are missing or no longer available.  The 
morning reports that are available indicate that the veteran 
merely sustained a contusion of the left elbow in 1955.  
Despite the veteran's current claims, the service records 
clearly show that the only fractures the veteran sustained in 
service involved the left pubic area.  There clearly was no 
fracture or other joint problem involving the left elbow.  
Further, the examination in September 1956 showed that the 
upper extremities were normal.  While the veteran has 
indicated that he had problems with the left elbow in service 
after his accident, in fact, the contemporaneous service 
medical records that are available fail to show any 
disability of the left elbow after the initial accident.  He 
did not mention any such injury in claims of May 1988 and 
September 1989.  The contusion of the left elbow must be 
considered acute and transitory in nature.  It is simply not 
apparent that a chronic disability involving the left elbow 
began during service.  38 C.F.R. § 3.303.

Further, the available post-service medical records from the 
1980's and early 1990's fail to demonstrate any complaints, 
findings, or diagnoses indicative of disability of the left 
elbow.  The veteran did complain of pain and problems of the 
left elbow later in the 1990's.  While the veteran did state 
on recent examination that the pain in the left elbow was 
present from the time of his accident in service through the 
1990's, the contemporaneous medical records do not confirm 
this history.  While the veteran believes that his current 
problems with his left elbow are connected to the accident in 
service, he is not competent to make such a medical 
determination.  Where the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.

In summary, the present record establishes that the veteran 
incurred a contusion of the left elbow in service, but that 
this disorder was acute and transitory in nature and did not 
represent a chronic disease process.  38 C.F.R. § 3.303.  
There was no continuity of symptomatology after 1955, and the 
medical evidence fails to provide any medical opinion or 
other medical evidence establishing an etiological link 
between any current disability of the left elbow and the 
veteran's accident in service, or his service in general.  
Finally, the present record fails to demonstrate any 
etiological relationship between any current disability of 
the left elbow and any service-connected disability.  As a 
result, he has not provided the necessary criteria to 
establish service connection for a disability of the left 
elbow.

The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the issue involving the proper 
rating for PTSD has been obtained.  The veteran's medical 
history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  The 
Board will review the claim for a higher rating from the 
effective date of service connection, with the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999) in mind.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 9411, a 50 percent evaluation will be 
assigned for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect, circumstantial, 
circumvolutory or stereotype speech, panic attacks more than 
once a week, difficulty understanding abstract thinking, 
disturbance of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation will be assigned under this 
diagnostic code where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

In this case, evidence shows that the veteran complained of 
increasing crying spells, depression, and nightmares relating 
to his service injury beginning in 1997.  The 1997 outpatient 
treatment reports show that there was no flattened affect, 
panic attacks, impairment of short or long-term memory, 
impaired judgment, or impaired abstract thinking.  A GAF 
score of 65 was noted.  He did receive treatment with 
medication, and the VA outpatient treatment reports and the 
VA examination in April 1998 showed some improvement in his 
sleeping, with decreased nightmares.  VA examination in April 
1998 showed that the veteran's depression did cause some 
withdrawal socially, but that he continued to maintain good 
social relationships with his wife, children, and 
grandchildren.  There was no evidence of flattened affect, 
circumstantial speech, panic attacks, difficulty in 
understanding complex commands, impaired abstract thinking, 
or impaired judgment.  While the veteran complained of some 
impairment of memory, the examination failed to demonstrate 
any impairment of short or long-term memory.  In 1999, the 
veteran had problems when he voluntarily reduced his 
medication, but he returned to the previous level of 
functioning when his medication was adjusted.  A GAF score of 
65 was noted again. 

Under the applicable criteria, the symptoms and 
manifestations of the veteran's PTSD more nearly approximate 
the criteria for a 30 percent evaluation rather than the 
criteria for a 50 percent evaluation.  In this regard, he has 
exhibited some evidence of depression, crying spells, and 
nightmares, but a more or less steady GAF score of 65 between 
1997 and 1999.  Finally, the veteran has not exhibited, as 
previously indicated, symptoms such as flattened affect, 
circumstantial speech, panic attacks more than once a week, 
or difficulty understanding abstract thinking.  Under the 
circumstances, a rating of 50 percent for PTSD is not 
warranted.



ORDER

Entitlement to service connection for a disability of the 
left elbow is not established.

Entitlement to a rating in excess of 30 percent for PTSD is 
not established.  

The benefits sought on appeal are denied.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals






- 12 -



- 1 -


